Title: To James Madison from John Koontz, 25 March 1815
From: Koontz, John
To: Madison, James


                    
                        Sir,
                        Harrisonsburgh Rockingham County March 25th 1815
                    
                    I have the Honour to Inform you, that I was some time ago, Reinstated in my Command, by the Executive of virginia, alone on the Investigation of the papers of my Trial; Unanimously too, as I am Informed by some of that honorable body.
                    Believing sir that it will give you pleasure to know, that my best Exertions to serve my Injured Country, and to Do and Indeavour to have Justice Done her and her Defenders, was not suffered to Disgrace me, by the Interferance of a Just and Enlightened Government, this I always believed, and this together with a Consciousness of my being actuated by the most upright and faithfull motives, where the foundation of my hopes, that truth and Justice would in the End prevail.
                    Being Informed that I Neither unnecessarily or Improperly troubled the President, as he had not the power by law to Reinstate me, I take this opportunity to state that I was advised to lay my case before you, and to beg pardon for having Improperly Troubled you through mistake, with Lenghty [sic] statements of my case. I have the Honour to be with finest Esteem your most obedient servant
                    
                        
                            John Koontz
                        
                    
                